of disposition, Family Court, Bronx County (Alma Cordova, J.), entered on or about March 22, 2006, which adjudicated appellant a juvenile delinquent, upon a fact-finding determination that he had committed an act which, if committed by an adult, would constitute the crime of attempted grand larceny in the fourth degree, and imposed a conditional discharge for a period of up to 12 months, unanimously affirmed, without costs.
The court properly exercised its discretion in declining to grant appellant an adjournment in contemplation of dismissal. The underlying facts were serious and there are no compelling circumstances warranting a disposition not involving a juvenile delinquency adjudication. The record establishes that a conditional discharge was the least restrictive alternative consistent with appellant’s needs and the needs of the community (Matter of Katherine W, 62 NY2d 947 [1984]). Concur—Tom, J. E, Saxe, Friedman, Catterson and McGuire, JJ.